Title: To Thomas Jefferson from Samuel Smith, 11 March 1808
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/ 
                     Senate Chamber 11t. March 1808
                  
                  The Marine Militia Bill has had a fair & full discussion this Day & yesterday. And on a motion to postpone until the first Monday of December, all the Senate except Seven rose in favor of the Motion—So that the principle of the Bill may be Considered as virtually rejected—No Reliance ever Can be placed in a similar Bill ever obtaining—Our Reliance must in my Opinion be placed in a Land Army & enlisted Seamen, for I Cannot See the least Chance of Congress ever making a Land or Sea Militia Such as will effectually answer their Object—I am Sir 
                  Your Obedt. Servt.
                  
                     S. Smith 
                     
                  
               